DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/16/22 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-10, 14, 16-17, 21-27, 30-31, 35, 37-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hazen (US 5451498).
Regarding claims 1, 21 and 22, Hazen discloses a bone secured dental arch veneer (see Figs. 1-2, 5, 7 and 12; configured to be secured to the bone indirectly via the teeth or configured to be secured to bone with appropriate mount through holes (3)) that is configured to provide a desired oral appearance to a user’s mouth and to be temporarily installed in the user’s mouth by connection to a bone mount (see Figs. 5, 7 and 12; device configured to be secured to bone via appropriate bone mount (pin or screw) through holes (3); the Examiner notes that the bone mount (screws) are not positively recited, required or part of the claimed veneer) that includes one or more bone screws and that is configured to be anchored by the one or more bone screws in the one or more of a buccal bone surface and a labial bone surface of a mandible or maxilla of a user’s mouth (veneer device configured to be mounted with an appropriately sized and shape bone screw, if so desired, through holes (3) into the buccal or labial bone surface, to temporarily install the device in the users mouth; note the bone screws/mount are not positively recited, required or part of the claimed veneer, and the veneer device contains all required structure of the claim (see below) and all structure required such that the device is configured to be installed on the jaw by a bone screw), the dental arch veneer comprising: a veneer assembly (e.g. upper portion of 10, 2 and 4, see below) that includes one or more tooth veneers (2/4) and a support structure (e.g. upper portion of 10, see below) that is operatively coupled to the one or more tooth veneers and configured to support the one or more tooth veneers (see Figs); and a coupling structure (lower portion of 10, see below) that is configured to interconnect the veneer assembly to the bone mount in a manner that does not facilitate or contribute to orthodontic rearrangement of teeth within the user’s mouth (configured to connect veneer assembly to bone mount via appropriately sized and shaped screws (not required) through holes (3); no orthodontic rearrangement disclosed), wherein the coupling structure is configured to extend gingivally of the veneer assembly and within a vestibule of the user’s mouth to interconnect the veneer assembly with the bone mount (configured to be used as such, see explanation above and Figs and below); and wherein the coupling structure further is configured to support the veneer assembly spaced apparat from a corresponding dental arch of the user’s mouth to permit the veneer to be selectively and repeatedly interconnected with and disconnected form the bone mouth without damaging the veneer (configured to be used as such with an appropriately sized and shaped bone mount; see above; see below regarding term “spaced apart”); and wherein the  veneer is configured to be temporarily installed in the mouth without directly contacting the corresponding dental arch.  Regarding the terms “spaced apart” and “without directly contacting the corresponding dental arch” the Examiner notes that a) Figs. 5 and 7 show a gap between the arch and the veneer, and further, the device is configured to be installed “spaced apart” and “without directly contacting” the arch b) dependent on the location, length, angulation and degree of insertion of any bone screws, c) dependent on whether or not the device is installed misaligned on the teeth, d) dependent on whether or not food, wax, temporary or permanent adhesive or any other substance becomes lodged or is placed between the device and the teeth and e) Fig. 12 shows spacers 14 between the teeth and the veneer assembly, which the Examiner does not interpret as part of the claimed “dental arch veneer”.  

    PNG
    media_image1.png
    461
    578
    media_image1.png
    Greyscale

Hazen additionally discloses wherein the veneer assembly is configured to obscure a target region of the user's mouth (corresponding to area covered by device) and present the desired oral appearance in a vestibular direction of the target region (see citations above, outward appearance of veneer; per claims 2 and 23); wherein the target region is capable of including one or more misaligned teeth (e.g. teeth that are covered can be misaligned) that are included in the corresponding dental arch of the user's mouth (capable of being used in a target regions with a misaligned tooth), and wherein the coupling structure is configured to support the veneer assembly spaced-apart in a vestibular direction from the one or more misaligned teeth (see explanation above; per claims 3 and 24); wherein the target region is capable of including one or more gaps corresponding to one or more missing teeth (capable of being used in a target region with gaps), and wherein the coupling structure is configured to support the veneer assembly with the veneer assembly at least partially extending within the target region (see Figs. 5, 7, 12; per claims 4 and 25); wherein the target region is capable of including a surgical site that is included in the corresponding dental arch of the user's mouth, wherein the surgical site includes one or more of one or more pre-implants, a surgical wound, a pre-surgery site, and an active surgery site (device capable of being used with a target region having a surgical site, for example a wound), and wherein the coupling structure is configured to support the veneer assembly spaced-apart in a vestibular direction from the surgical site (configured to be used as such, dependent on particular surgical site and location thereof, see explanation above; per claims 5 and 26); wherein when orthodontic hardware is installed in the user's mouth and at least a portion of the orthodontic hardware is positioned within the target region, the coupling structure is configured to support the veneer assembly spaced-apart in a vestibular direction from the portion of the orthodontic hardware that is positioned within the target region, and wherein the veneer assembly is configured to be non-contacting with the orthodontic hardware (configured to be used as such with appropriately sized, shaped, placed and configured orthodontic hardware, if so desired, hardware not positively recited, required nor a part of claimed veneer device; per claims 6 and 27); wherein the veneer assembly comprises a plurality of tooth veneers (see Fig. 1-2), wherein the support structure is configured to support the plurality of tooth veneers in a desired arrangement (e.g. arrangement of device), and wherein the desired arrangement includes the plurality of tooth veneers being arranged in an arcuate shape that corresponds to a shape of the corresponding dental arch within a target region (See Figs. 1-2 and citations above; per claims 9 and 30); wherein the veneer assembly is configured to obscure a target region of the user's mouth and present the desired oral appearance in a vestibular direction of the target region (e.g. obscure target region corresponding to area covered by veneers, see above), wherein the dental arch veneer is configured to be temporarily installed in the user's mouth while one or more of the user's teeth within the target region are undergoing orthodontic rearrangement, and wherein the dental arch veneer further is configured to be non-interacting with the orthodontic rearrangement of the one or more teeth (veneer configured to be used as such, for example temporarily installed veneer can be sequentially/temporarily used in combination with a temporarily installed orthodontic device, so as to be non-interacting therewith; e.g. after or before use thereof; also depending on location, type, and size of orthodontic device, not positively required; per claims 10 and 31); wherein the coupling structure is configured to be selectively and repeatedly coupled to and uncoupled from the one or more bone screws of the bone mount without damage to the bone mount or the coupling structure (configured to be used as such with an appropriately sized and shaped bone mount/screw, see explanation above; bone mount/screw not positively recited nor required by claim; per claims 14 and 35); wherein the coupling structure comprises one or more couplers (e.g. any of holes 3) that are configured to be selectively and repeatedly coupled to and uncoupled from the bone mount (dependent on size and type of bone screw; e.g. bone screws/mount; not positively recited nor required, see above; per claims 16 and 37); wherein at least one coupler of the one or more couplers is configured to be selectively and repeatedly coupled to and uncoupled from a corresponding bone screw of the one or more bone screws, wherein the at least one coupler of the one or more couplers is configured to be selectively and repeatedly coupled to and uncoupled from the corresponding bone screw of the one or more bone screws through a coupling mechanism, wherein the coupling mechanism includes at least a screw fit, snap fit or press fit coupling mechanism (e.g. coupler hole forms a coupling mechanism as it is configured to engage an appropriately sized/shaped screw, press fit bolt/pin or friction fit bolt/pin, as desired, see above; per claims 17 and 38).  
Response to Arguments
Applicant's arguments filed 6/16/22 have been fully considered but they are not persuasive and additionally do not address the new grounds of rejection and/or prior art interpretation above necessitated by Applicant’s amendments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 2714764 teaches a similar bone secured dental arch prosthesis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772